ORDER

PER CURIAM:
And Now, this 11th day of April, 2000, we hereby GRANT the Petition for Allowance of Appeal, LIMITED to the following issues:
Does the lower court’s decision — which continues to exempt former public officials/employees who happen to be attorneys from the restrictions of Section 1103(g) of the Act — conflict with the controlling precedent set by this Court in P.J.S. v. State Ethics Comm’n, 555 Pa. 149, 723 A.2d 174 (1999), that attorneys may be regulated by the State Ethics Commission as part of a class which includes non-lawyers?
Did the lower court exceed the bounds of appellate jurisdiction and act contrary to longstanding judicial precedent — including its own “on point” ruling — by entertaining this matter as an appeal from an advisory opinion?